

117 HR 4269 IH: Dairy Pricing and Policy Commission Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4269IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Kind (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to establish the Dairy Pricing and Policy Commission, and for other purposes.1.Short titleThis Act may be cited as the Dairy Pricing and Policy Commission Act of 2021.2.Dairy Pricing and Policy Commission(a)FindingsCongress finds the following:(1)The pace of consolidation in the dairy industry as it relates to herd size is far surpassing that seen in the majority of U.S. agriculture.(2)The number of small commercial dairy operations has declined from 146,685 in 1987 to 30,373 in 2017.(3)The number of licensed dairy herds fell by more than half between 2002 and 2019, despite milk production continuing to grow.(4)The loss of dairy operations poses significant economic challenges to many rural communities with historic ties to dairy farming.(5)A diverse and cross-regional dairy industry is critical for food security and resiliency in the United States.(6)Continued declines of approximately 4 percent of dairy farms annually will negatively impact rural communities throughout the country.(7)In 2016, dairy farmers of all herd sizes below 1,000 cows experienced higher total costs than gross returns.(8)In 2019, monthly exit rates among Wisconsin licensed dairy farms more than doubled from 2016 levels.(b)EstablishmentNot later than 6 months after the date on which funds are first made available to carry out this section, the Secretary shall establish a commission to be known as the Dairy Pricing and Policy Commission (in this section referred to as the Commission).(c)Recommendations(1)In generalThe Commission shall develop legislative, regulatory, and market-based recommendations for the following:(A)Responding to periods of heightened dairy production during low prices by considering better supply chain coordination and market price signals.(B)Enhancing the competitiveness of U.S. dairy producers and dairy products in world markets by identifying challenges and opportunities for new markets for dairy exports.(C)Ensuring that Federal milk marketing orders and rulemakings that relate to such orders are transparent and provide a fair return to producers regardless of the end product for which the milk is used.(2)Available researchIn developing recommendations under paragraph (1), the Commission shall draw upon available research, including the report published in 2020 by the Economic Research Service of the United States Department of Agriculture and titled Consolidation in U.S. Dairy Farming. (d)Membership(1)Number and appointmentThe Commission shall be composed of 13 members appointed by the Secretary as follows:(A)At least 1 member representing a national consumer organization.(B)At least 1 member representing land-grant colleges and universities or covered NLGCA Institutions.(C)At least 1 member representing the food and beverage retail sector.(D)5 dairy producers (representing a variety of farming practices and sizes) and 2 dairy processors, appointed so as to balance geographical distribution of milk production and dairy processing, reflect major product segments of dairy processing, and represent all regions of the United States equitably, including States that operate outside of a Federal milk marketing order.(E)At least 2 members representing dairy farmer, cooperative, or dairy processor, associations.(F)At least 1 member representing dairy industry experts in the field of milk pricing, finance, marketing, risk management, consulting, or advisory services (or some combination thereof).(2)TermsEach member shall be appointed for the duration of the Commission.(3)VacancyAny vacancy occurring before the termination of the Commission shall be filled in the same manner as the original appointment.(4)Payment and travel expenses(A)PaymentMembers of the Commission shall serve without pay.(B)Travel expensesFor travel relating to meetings under paragraph (7), each member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)Administrative support servicesThe Secretary shall provide to the Commission the administrative support services necessary for the Commission to carry out the requirements under this section.(6)ChairpersonThe members shall elect a member to serve as Chairperson of the Commission for the duration of the Commission.(7)MeetingsThe Commission shall meet at least 4 times each year until the date on which the Commission terminates pursuant to subsection (i).(8)QuorumA quorum shall consist of not fewer than 7 members of the Commission.(9)Voting(A)In generalIf the Commission is unable to reach a consensus on a proposed recommendation or determination, the Commission may decide the matter by majority vote of its members.(B)Tie votesThe Chairperson of the Commission, in addition to voting, may also break any tie vote.(e)Information from Federal agenciesThe Commission may secure directly from any Federal agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of such agency shall furnish that information to the Commission.(f)Report(1)Submission of reportNot later than 2 years after the date of the establishment of the Commission, the Commission shall submit to the Secretary and Congress a report containing the legislative and regulatory recommendations developed pursuant to subsection (c).(2)Opinions(A)In generalSubject to subparagraph (B), the report shall reflect, to the extent practicable, a consensus opinion of the members.(B)ExceptionIf the members did not reach a consensus opinion with respect to a matter, the report may include majority and minority findings regarding such matter.(g)No effect on existing programsThe Secretary shall not allow the existence of the Commission to impede, delay, or otherwise affect any decision-making process of the Department of Agriculture, including any rulemaking procedures planned, proposed, or near completion.(h)Authorization of appropriationsThere is authorized to be appropriated $50,000 to carry out this section.(i)TerminationThe Commission shall terminate on the earlier of the following:(1)The date of the submission of the report pursuant to subsection (f).(2)The date that is 2 years after the date of the establishment of the Commission.(j)DefinitionsIn this section:(1)Covered NLGCA InstitutionThe term covered NLGCA Institution means an institution that—(A)is an NLGCA Institution; and(B)offers an accredited dairy economic program.(2)Federal milk marketing orderThe term Federal milk marketing order means a Federal milk marketing order issued under section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937.(3)Land-grant colleges and universitiesThe term land-grant colleges and universities has the meaning given such term in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).(4)NLGCA InstitutionThe term NLGCA Institution has the meaning given such term in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).(5)SecretaryThe term Secretary means the Secretary of Agriculture.